Exhibit 10.13
BUCKEYE PARTNERS, L.P.
ANNUAL INCENTIVE COMPENSATION PLAN
(As Amended and Restated, Effective As Of January 1, 2010)

 



--------------------------------------------------------------------------------



 



ANNUAL INCENTIVE COMPENSATION PLAN
Buckeye Partners, L.P., a Delaware limited partnership, hereby establishes the
Buckeye Partners, L.P. Annual Incentive Compensation Plan, as amended, effective
as of January 1, 2010. The Plan permits annual cash awards to Employees, based
on the achievement of pre-established Performance Goals. The Plan will remain in
effect until terminated as herein provided.
ARTICLE I. PLAN PURPOSES
The purposes of the Plan are to (a) provide incentives to achieve annual goals
established for the Participants and the Partnership that are considered
important for organizational success; (b) reward performance with pay that
varies in relation to the extent to which the pre-established performance goals
are achieved; and (c) provide a mechanism by which under certain circumstances
an additional incentive payment may be made to Participants in Commercial Roles.
ARTICLE II. DEFINITIONS
The terms defined in this Article II shall, for all purposes of this Plan, have
the meanings herein specified, unless the context expressly, or by necessary
implication, requires otherwise:

2.01   “Actual Award” shall mean the actual dollar amount paid to a Participant
pursuant to the Plan.   2.02   “Administrator” shall mean the Committee;
provided, however, that the Chief Executive Officer of the General Partner or
his designee (the “CEO”) shall be the Administrator with respect to certain
responsibilities as more particularly set forth on Exhibit A.   2.03  
“Affiliate” will have the meaning ascribed to such term in Rule 12b-2 of the
General Rules under the Securities Exchange Act of 1934, as amended. Any
reference to an Affiliate in this Plan shall include an Affiliate of the
Partnership or the General Partner, as applicable, including Buckeye Pipe Line
Services Company.   2.04   “Base Earnings” shall mean, as to any specific
Performance Period, the actual base earnings, including overtime for non-exempt
Employees, paid by the Partnership or Affiliate to a Participant as an Employee
at the end of the Performance Period. Base Earnings (a) shall not be reduced by
the amount, if any, of any salary or wage reduction contributions made to any
salary or wage reduction plan or tax-qualified retirement plan; and (b) shall be
calculated exclusive of any payments under this Plan or other incentive plans,
programs or arrangements, bonus payments, severance payments, or other special
awards.

 



--------------------------------------------------------------------------------



 



2.05   “Board” shall mean the Board of Directors of the General Partner.   2.06
  “Business Unit” shall mean the Pipeline Operations, Terminalling and Storage,
Natural Gas Storage, Energy Services, Buckeye Gulf Coast Operations, or any
other business unit as determined by the Administrator in its sole discretion.  
2.07   “Code” shall mean the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any section of the Code shall be deemed to include any
amendment or successor provisions to such section and any regulations under such
section.   2.08   “Commercial Roles” shall mean certain marketing and commercial
roles with the Partnership or an Affiliate as identified by the Investment
Review Committee or the CEO, as applicable.   2.09   “Committee” shall mean the
Compensation Committee of the Board, or such other committee as determined by
the Board.   2.10   “Employee” shall mean a regular full-time exempt or
non-exempt employee of the Partnership, General Partner or Affiliate; provided,
however, that an Employee shall not include any individual who is or becomes a
member of a collective bargaining unit.   2.11   “Executive Officers” shall mean
the executive officers of the Partnership, General Partner or Affiliate as
defined in Rule 3b-7 of the Exchange Act and as determined by the Administrator
in its sole discretion.   2.12   “Financial Performance Goals” shall mean
Performance Goals based upon achievement of certain financial criteria
established by the Administrator in its sole discretion. The Financial
Performance Goals may be based on one or more financial criteria, including, but
not limited to, the following: EBITDA, unit price, earnings per unit, net
earnings, operating earnings, total capital spending, maintenance capital
spending, return on assets, total unit holder return, return on equity, growth
in assets, cash flow, market share, distribution growth, distributable cash
flow, relative performance to a comparison group, or strategic business
criteria, including, but not limited to, meeting specified revenue goals,
business expansion goals, cost targets or goals relating to acquisitions or
divestitures.   2.13   “General Partner” means Buckeye GP LLC, a Delaware
limited liability company, and any successor thereto.   2.14   “Individual
Performance Goals” shall mean Performance Goals based on the attainment of
individual business objectives and/or personal performance objectives.
Individual Performance Goals may include personal performance objectives and
measures such as teamwork, interpersonal skills, communication

 



--------------------------------------------------------------------------------



 



    skills, employee development, project management skills, and leadership, or
individual business objectives such as performance versus budget and attainment
of safety, operational incident and environmental goals. The Individual
Performance Goals will be established by the Administrator in its sole
discretion or an immediate supervisor of a Participant to whom the Administrator
delegates such authority.

2.15   “Investment Review Committee” shall mean a committee of Employees
designated by the CEO for the purpose of reviewing and evaluating significant
actual or potential transactions that may be undertaken by the Partnership or
its Affiliates.   2.16   “Participant” shall mean an Employee approved for
participation in the Plan by the Administrator. Participants shall be divided
into Tiers as determined by the Administrator in its sole discretion and as set
forth on Exhibit B.   2.17   “Partnership” means Buckeye Partners, L.P., a
Delaware limited partnership, and any successor thereto.   2.18   “Performance
Goals” shall mean the Financial Performance Goals and/or Individual Performance
Goals applicable to each Participant, against which a Participant’s performance
shall be measured to determine if an Actual Award may be payable under the Plan.
  2.19   “Performance Period” shall mean the Plan Year during which time the
performance of Participants shall be measured.   2.20   “Plan” shall mean the
Buckeye Partners, L.P. Annual Incentive Compensation Plan, or if hereafter
amended or supplemented, as so amended or supplemented.   2.21   “Plan Year”
shall mean the calendar year.   2.22   “Target Award Level” shall mean the
target incentive amount that may be paid to a Participant, which is intended to
reward performance at a certain established targeted level based on the
achievement of Performance Goals for the Performance Period.   2.23   “Tier”
shall mean the category in which a Participant is placed for purposes of
establishing Target Award Levels and Performance Goals, as determined by the
Administrator in its sole discretion and as set forth on Exhibit B and
Exhibit C.

ARTICLE III. CONSTRUCTION

3.01   Gender and Number. The masculine pronoun whenever used in the Plan shall
include the feminine, and the feminine pronoun whenever used in the Plan shall

 



--------------------------------------------------------------------------------



 



    include the masculine, in each case as the context or facts may require.
Whenever any words are used herein in the singular, they shall be construed as
if they were also used in the plural in all cases where the context so applies.

3.02   Captions. The captions to the articles and sections of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.   3.03   Severability. In the event any provision of the
Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.   3.04   Controlling Law. The Plan and all related documents shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of law principles of any state. Any persons or
companies who now are or shall subsequently become parties to the Plan shall be
deemed to consent to this provision.   3.05   No Right to Employment. This Plan
does not confer nor shall it be construed as creating an express or implied
contract of employment between any Participant and the Partnership, General
Partner or Affiliate or other party. Nothing in the Plan shall interfere with or
limit in any way the right of the Partnership, General Partner or Affiliate to
terminate any Participant’s employment at any time, nor confer upon any Employee
any right to continue in the employment of the Partnership, General Partner or
Affiliate.

ARTICLE IV. ELIGIBILITY AND PARTICIPATION

4.01   Eligibility. In order to be eligible to participate in the Plan for a
Performance Period, except as set forth in Section 4.03, an individual must be
(a) an Employee; (b) hired before the commencement of the last quarter of the
Performance Period; (c) employed on the last day of the Plan Year and
(d) employed on the date an Actual Award is paid as set forth herein.   4.02  
No Right to Participation. No Employee shall have a right to participate in the
Plan, regardless of prior participation in the Plan.   4.03   Status Change
During Performance Period. Unless otherwise determined by the Administrator in
its sole discretion, a Participant will forfeit his or her right to an Actual
Award if the Participant is not employed on the date an Actual Award is paid
pursuant to Section 6.01. Notwithstanding the foregoing, in the event a
Participant is employed for at least six (6) months during a Performance Period,
and the Participant dies, becomes disabled, or retires, the Administrator, in
its sole discretion, may grant a pro-rata award to such Participant.

 



--------------------------------------------------------------------------------



 



ARTICLE V. DETERMINATION OF AWARDS

5.01   Timing of Establishment of Performance Goals. Except for Actual Awards
paid out under Section 5.05, for each Performance Period, the Administrator
shall establish Performance Goals. Performance Goals will be allocated between
Financial Performance Goals and Individual Performance Goals so that the total
allocation is one hundred percent (100%). This allocation may change each Plan
Year as determined by the Administrator in its sole discretion. The Individual
Performance Goals and Financial Performance Goals may change each Plan Year as
determined by the Administrator in its sole discretion.   5.02   Target Award
Level. Except for Actual Awards paid out under Section 5.05, for each
Performance Period, the Administrator shall establish a Target Award Level for
Participants that corresponds to the achievement of the Performance Goals for
the applicable Performance Period. Guidelines for Target Award Levels for
Participants are set forth on Exhibit B but the Administrator in its sole
discretion may change the Target Award Levels for Participants for each
Performance Period. The established Target Award Level may vary for each
Participant and need not by uniform among each Tier.   5.03   Establishment of
Performance Goals. Target Award Levels and Performance Goals, including
allocation between Financial Performance Goals and Individual Performance Goals,
will be established by the Administrator in its sole discretion based on the
principles set forth in Exhibit C.   5.04   Establishment of Target Award Level
for Participants in Commercial Roles. A high degree of flexibility is
appropriate in establishing Target Award Levels for Participants in Commercial
Roles. As a result, for each Performance Period, the CEO may recommend to the
Administrator a Target Award Level that will represent a bonus opportunity for
such Participants in excess of the guidelines set forth on this Exhibit B.
Actual Awards will be made from this additional Target Award Level at the end of
a Performance Period only in the event the Administrator determines that a
Participant has achieved results that have had a positive, material impact on
the financial performance of a Business Unit, or the Partnership on a
consolidated basis.   5.05   Payment of Additional Actual Awards to Participants
in Commercial Roles. In certain business circumstances, the CEO, in consultation
with the Investment Review Committee, may recommend that certain Actual Awards
should be paid to Participants in Commercial Roles that are in excess of the
Target Award Levels set forth on Exhibit B. An Actual Award paid out under this
Section 5.05 may exceed one hundred (100%) of Base Earnings but in no event
shall such Actual Award exceed two hundred (200%) of Base Earnings. Actual
Awards paid out under this Section 5.05 may be paid out over certain
pre-established payment

 



--------------------------------------------------------------------------------



 



    schedules and/or payment terms. For purposes of this Section 5.05 only,
Actual Awards will be determined by the CEO, in consultation with the Investment
Review Committee, and submitted to the Committee for review and final approval.

5.06   Calculation of Actual Awards. Except for Actual Awards to be paid under
Section 5.05, for each Performance Period, the Administrator shall calculate an
Actual Award based on the performance of the Business Unit or Partnership, as
applicable, compared against the Financial Performance Goals and the Individual
Performance Goals of the Participant. The Administrator shall have sole
discretion in establishing the amount or percentage of a Participant’s Actual
Award relative to the Target Award Level based on the level of achievement of
the Performance Goals for the Performance Period. Notwithstanding the foregoing,
the Administrator may establish minimum levels of achievement for Performance
Goals, below which no Participant shall receive an Actual Award.   5.07  
Changes in Performance Goals. Each Participant’s Actual Award shall be based on
the Target Award Levels established by the Administrator pursuant to
Section 5.02, provided that the Administrator may adjust Performance Goals to
take into account extraordinary or unanticipated circumstances or events.   5.08
  Award Adjustments. Actual Awards shall be discretionary, and no Participant
shall be entitled to an Actual Award under the Plan. The Administrator shall
have the sole discretion to increase, reduce or eliminate the amount of a
Participant’s Actual Award otherwise payable under the Plan.

ARTICLE VI. PAYMENT OF ACTUAL AWARDS

6.01   Timing and Form of Payment. No Participant shall be vested in Actual
Awards, nor Actual Awards made, prior to the end of the applicable Performance
Period. A Participant’s Actual Award shall be paid in cash as soon as
practicable after the end of the Performance Period. To the extent a Participant
has a “legally binding right” (within the meaning of Code Section 409A) to his
Actual Award, such Actual Award shall be paid in cash as soon as practicable
after, and no later than, March 15th following the end of the calendar year in
which the Award is no longer subject to a “substantial risk of forfeiture”
(within the meaning of Code Section 409A). Notwithstanding the foregoing, for
the avoidance of doubt, all Actual Awards paid out under Section 5.05 shall be
subject to a substantial risk of forfeiture until such Actual Awards are paid
out.

 



--------------------------------------------------------------------------------



 



ARTICLE VII. ADMINISTRATION

7.01   Administrator Authority. The Plan shall be administered by the
Administrator, which, in addition to the other powers set forth herein, shall
have the full power, subject to, and within the limits of the Plan, to:

  (a)   make all determinations and interpretations and approve all rules as may
be necessary or advisable for the administration of the Plan, including, but not
limited to, those necessary to resolve any ambiguities with respect to any of
the terms and provisions of the Plan;     (b)   exercise all powers and perform
such acts in connection with the Plan as are deemed necessary or appropriate to
promote the best interests of the Partnership, General Partner or Affiliate;    
(c)   determine the size and types of Target Award Levels and Actual Awards;    
(d)   determine the terms and conditions of Target Award Levels and Actual
Awards in a manner consistent with the Plan;     (e)   construe and interpret
the Plan and any agreement or instrument entered into under the Plan;     (f)  
establish, amend or waive rules and regulations for the Plan’s administration;
and     (g)   subject to the provisions of Article V, amend the terms and
conditions of any outstanding Target Award Levels to the extent such terms and
conditions are within the sole discretion of the Administrator as provided in
the Plan.

7.02   Authorized Agents. The Administrator may authorize any officer of the
General Partner to execute and deliver documents on behalf of the Administrator,
including administrative guidelines for this Plan.   7.03   Binding Decisions.
All determinations and decisions of the Administrator as to any disputed
question arising under the Plan, including questions of construction and
interpretation, shall be final, binding and conclusive upon all parties.

ARTICLE VIII. AMENDMENT AND TERMINATION

8.01   The Administrator may amend, suspend, or terminate the Plan or any
portion thereof at any time.

 



--------------------------------------------------------------------------------



 



ARTICLE IX. MISCELLANEOUS

9.01   Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge and bankruptcy.   9.02   Tax Withholding. The
Partnership, the General Partner or Affiliates, as applicable, shall have the
right to deduct from all payments under the Plan any foreign, federal, state or
local income or other taxes required by law to be withheld with respect to such
payments.   9.03   Non-uniform Determinations. The Administrator’s
determinations under the Plan (including without limitation, determinations of
the persons to receive Awards, the form, amount, and timing of such payments,
the terms and provisions of such payments, and the agreement evidencing same)
need not be uniform and may be made selectively among persons who receive, or
are eligible to receive, Actual Awards under the Plan, whether or not such
persons are similarly situated.   9.04   No Fund. The Partnership shall have no
obligation to reserve or otherwise fund in advance any amounts which are or may
in the future become payable under this Plan. Any funds, which the Partnership
acting in its sole discretion determines to reserve for future payments under
this Plan, may be commingled with other funds of the Partnership and need not in
any way be segregated from other assets or funds held by the Partnership.   9.05
  Successors. All obligations of the Partnership under the Plan shall be binding
upon and inure to the benefit of any successor of the Partnership, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Partnership.   9.06   Other Plans. Nothing contained in
this Plan shall prevent the Administrator or the Board from adopting other or
additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Identity of Administrator*

                      Compensation Committee   CEO
Subject-Matter Responsibilities
               
Target Award Levels
               
Executive Officers
    X          
Other Participants
            X  
Financial Goals
               
Executive Officers
    X          
Other Participants
    X          
Individual Goals
               
Executive Officers
    X          
Other Participants
            X  
Actual Financial Awards
               
Executive Officers
    X          
Other Participants
            X  
Actual Individual Awards
               
Executive Officers
    X          
Other Participants
            X  

 

*   Actual Awards paid to Participants in Commercial Roles under Section 5.05
will be determined by the CEO in consultation with the Investment Review
Committee and presented to the Committee for review and final approval.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Target Award Levels
     A Target Award Level shall be determined for each Participant, based on the
percentage of a Participant’s Base Earnings, which a Participant has the
opportunity to earn as an Actual Award for each Performance Period. A
Participant’s Target Award Level shall be determined by the Administrator in its
sole discretion based on a Participant’s responsibility level or the position or
positions held during the Performance Period. In establishing Target Award
Levels, the following guidelines shall apply, although the Administrator shall
have the sole discretion to establish different Target Award Levels for
individual Participants, or groups of Participants, within and among tiers:
     (1) Tier I Participant (Executive Officers specified by the Committee):
Target Award Level shall be based on 100% of Base Earnings.
     (2) Tier II Participant (Executive Officers other than Tier I
Participants): Target Award Level shall be based on 50% of Base Earnings.
     (3) Tier III Participant (Grade 18 and higher other than the Executive
Officers): Target Award Level shall be based on 50% of Base Earnings.
     (4) Tier IV Participant (Grade 17): Target Award Level shall be based on
30% of Base Earnings.
     (5) Tier V Participant (Grade 15 and 16): Target Award Level shall be based
on 20% of Base Earnings.
     (6) Tier VI Participant (Grade 12, 13 and 14): Target Award Level shall be
based on 15% of Base Earnings.
     (7) Tier VII Participant (All other eligible exempt Employees): Target
Award Level shall be based on 10% of Base Earnings.
     (8) Tier VIII Participant (All eligible non-exempt Employees): Actual
Awards will be discretionary for each Tier VIII Participant based on individual
performance evaluations from a pool equal to 5% of the aggregate Base Earnings
of all Tier VIII Participants.
     If any Participant holds more than one position during the Performance
Period, then the Administrator may designate different Target Award Levels with
respect to each position and the Actual Award will be pro-rated to reflect (to
the nearest semi-monthly increment) the period during which such Participant had
each Target Award Level.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Establishment of Performance Goals
     The Administrator shall establish Target Award Levels on behalf of its
respective Participants based on their Tier and the applicable Performance Goals
as set forth in the table below. A Participant earns an Actual Award for a
Performance Period based on the level of achievement of the Performance Goals
established by the Administrator allocated between Financial Performance Goals
and Individual Performance Goals as set forth in the table below. The Financial
Performance Goals will be measured against the financial performance of a
Participant’s Business Unit within the Partnership and/or the Partnership on a
consolidated basis. The Administrator in its sole discretion shall select the
applicable Financial Performance Goals and Individual Performance Goals for the
respective Performance Period from the table below.

                              Allocation of     Participant          
Performance Goals to   Allocation of Financial Tier   Financial Performance
Goals   Individuals Performance Goals   Target Award Level   Performance Goals
Tier I
  To be determined by the Committee.   To be determined by the Committee.   75%
based on Financial Performance Goals

25% based on Individual Performance Goals

Bonus will be adjusted based on performance relative to Performance Goal targets
  Tier I Participant Financial Performance Goals shall be measured 100% against
financial performance of the Partnership, as a consolidated entity (the
“Consolidated Entity”).
 
               
Tier II
  To be determined by the Committee.   To be determined by the Committee.   75%
based on Financial Performance Goals

25% based on Individual Performance Goals

Bonus will be adjusted based on performance relative to Performance Goal targets
  Depending upon the Participant’s primary job responsibilities, Tier II
Participant Financial Performance Goals shall be measured 100% against the
financial performance of the Consolidated Entity or 75% against the financial
performance of the Participant’s Business Unit and 25% against the financial
performance of the Consolidated Entity.

 



--------------------------------------------------------------------------------



 



                              Allocation of     Participant          
Performance Goals to   Allocation of Financial Tier   Financial Performance
Goals   Individuals Performance Goals   Target Award Level   Performance Goals
 
               
Tier III
  To be determined by the Committee.   To be determined by the CEO.   75% based
on Financial Performance Goals

25% based on Individual Performance Goals

Bonus will be adjusted based on performance relative to Performance Goal targets
  Depending upon the Participant’s primary job responsibilities, Tier III
Participant Financial Performance Goals shall be measured 100% against the
financial performance of the Consolidated Entity or 75% against the financial
performance of the Participant’s Business Unit and 25% against the financial
performance of the Consolidated Entity.
 
               
Tier IV
  To be determined by the Committee.   To be determined by the CEO.   50% based
on Financial Performance Goals

50% based on Individual Performance Goals

Bonus will be adjusted based on performance relative to Performance Goal targets
  Depending upon the Participant’s primary job responsibilities, Tier IV
Participant Financial Performance Goals shall be measured 100% against the
financial performance of the Consolidated Entity, or 75% against the financial
performance of the Participant’s Business Unit within the Partnership as
determined by the Administrator and 25% against the financial performance of the
Consolidated Entity.

 



--------------------------------------------------------------------------------



 



                              Allocation of     Participant          
Performance Goals to   Allocation of Financial Tier   Financial Performance
Goals   Individuals Performance Goals   Target Award Level   Performance Goals
 
               
Tier V
  To be determined by the Committee.   To be determined by the CEO.   50% based
on Financial Performance Goals

50% based on Individual Performance Goals

Bonus will be adjusted based on performance relative to Performance Goal targets
  Depending upon the Participant’s primary job responsibilities, Tier V
Participant Financial Performance Goals shall be measured 100% against the
financial performance of the Consolidated Entity, or 75% against the financial
performance of the Business Unit and 25% against the financial performance of
the Consolidated Entity.
 
               
Tier VI
  To be determined by the Committee.   To be determined by the CEO.   50% based
on Financial Performance Goals

50% based on Individual Performance Goals

Bonus will be adjusted based on performance relative to Performance Goal targets
  Depending upon the Participant’s primary job responsibilities, Tier VI
Participant Financial Performance Goals shall be measured 100% against the
financial performance of the Consolidated Entity, or 75% against the financial
performance of the Business Unit and 25% against the financial performance of
the Consolidated Entity.
 
               
Tier VII
  To be determined by the Committee.   To be determined by the CEO.   50% based
on Financial Performance Goals

50% based on Individual Performance Goals

Bonus will be adjusted based on performance relative to Performance Goal targets
  Depending upon the Participant’s primary job responsibilities, Tier VII
Participant Financial Performance Goals shall be measured 100% against the
financial performance of the Consolidated Entity, or 75% against the financial
performance of the Business Unit and 25% against the financial performance of
the Consolidated Entity.

 



--------------------------------------------------------------------------------



 



                              Allocation of     Participant          
Performance Goals to   Allocation of Financial Tier   Financial Performance
Goals   Individuals Performance Goals   Target Award Level   Performance Goals
 
               
Tier VIII
  To be determined by the Committee.   Not Applicable.   100% based on Financial
Performance Goals

The aggregate Tier VIII bonus pool will be adjusted based on performance
relative to Financial Performance Goal targets. Team and Individual Awards will
be discretionary based on achievement levels.   Depending upon the Participant’s
primary job responsibilities, Tier VIII Participant Financial Performance Goals
shall be measured 100% against the financial performance of the Consolidated
Entity, or 75% against the financial performance of the Business Unit and 25%
against the financial performance of the Consolidated Entity.

 